               Case 2:21-cv-00246-JCC Document 29 Filed 04/19/21 Page 1 of 2




 1
 2
 3
                                    UNITED STATES DISTRICT COURT
 4
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE

 6
 7     CECILE A. BROWN,                               Case No. C21-0246-JCC

 8                    Plaintiff,                      ORDER ON REVIEW OF MOTION FOR
                                                      RECUSAL
 9                      v.
10
       UNITED STATES OF AMERICA, et al.,
11
                      Defendants.
12
13
            This matter is before the Court on Plaintiff Brown’s Motion to disqualify the Honorable
14
     Judge Coughenour. Dkt. #20. On April 15, 2021, Judge Coughenour issued an Order declining
15
16   to recuse himself and, in accordance with this Court’s Local Rules, referring that decision to the

17   Chief Judge for review. Dkt. #25; LCR 3(f). After Judge Coughenour ruled on this Motion,
18
     Plaintiff filed a statement requesting to withdraw the Motion to Disqualify. Dkt. #26. By this
19
     point, the Motion had already been referred to the undersigned judge, who now determines that
20
     withdrawal is not permitted after a Motion has been ruled on and that in any event the case can
21
22   proceed immediately with this ruling.

23          A judge of the United States shall disqualify himself in any proceeding in which his
24
     impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall
25
     disqualify themselves in circumstances where they have a personal bias or prejudice concerning
26
27   a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28 U.S.C.

28   § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a district court



     ORDER ON REVIEW OF MOTION FOR RECUSAL - 1
               Case 2:21-cv-00246-JCC Document 29 Filed 04/19/21 Page 2 of 2




     makes and files a timely and sufficient affidavit that the judge before whom the matter is pending
 1
 2   has a personal bias or prejudice either against him or in favor of any adverse party, such judge

 3   shall proceed no further therein, but another judge shall be assigned to hear such proceeding.”
 4
     “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United States v. Studley,
 5
     783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712
 6
 7   (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an extrajudicial source.”).

 8          The Court has reviewed the instant Motion and agrees with Judge Coughenour’s analysis:
 9                  The primary basis for Ms. Brown’s recusal motion is that the Court
10                  ordered her to temporarily stop calling the Clerk’s Office, the
                    Courtroom Deputy, and Chambers to check on the status of the
11                  Court’s § 1915 review after the Court learned she had been calling
                    multiple times per day every day since filing her amended
12                  complaint. That is not a valid basis for the undersigned to recuse….
13                  Ms. Brown called Court staff multiple times per day every day after
                    her amended complaint was filed demanding that the Court
14                  accelerate its § 1915 review and issue a summons. Since the purpose
                    of those calls was to pressure the Court to issue a decision more
15                  quickly, Ms. Brown cannot credibly argue that the Court ought not
16                  know about those calls.

17   Dkt. #25 at 3. The alleged bias is not extrajudicial and does not constitute a reasonable basis to
18
     question Judge Coughenour’s impartiality. Plaintiff Brown has failed to set forth any support for
19
     her assertion that Judge Coughenour has personal knowledge of the disputed evidentiary facts.
20
     The record appears to show that Judge Coughenour is processing this case in a timely fashion.
21
22          Accordingly, the Court finds and ORDERS that Judge Coughenour’s Order (Dkt. #25)

23   declining to recuse himself is AFFIRMED.
24
            DATED this 19th day of April, 2021.
25
26
27                                                A
                                                  RICARDO S. MARTINEZ
28                                                CHIEF UNITED STATES DISTRICT JUDGE



     ORDER ON REVIEW OF MOTION FOR RECUSAL - 2
